DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claim
Claims 1-21, 23-35, and 38-39 and new claim 40 are allowed and claims 22 and 36-37 are cancelled based on the Examiner’s amendments and reason for allowance below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Stover on 6/16/2022. 

The application has been amended as follows:

In claim 1, line 13, the limitation “the nasal interface” has been changed to --a nasal interface of the mask--.

6. (Currently Amended) The rechargeable therapeutic system of claim 1 where the therapeutic device further includes a second valve that aligns with a second inlet, the second valve located in the mask opposite the first valve and the second inlet located in the housing opposite the first inlet. 

8. (Currently Amended) The rechargeable therapeutic system of claim 7, where the user interface is a button. 

19. (Currently Amended) The rechargeable therapeutic system of claim 16, where the aligner is a flat surface and the therapeutic device further includes a corresponding surface, the corresponding surface of the therapeutic device aligning with the flat surface to align the pair of charging lugs with the pair of terminals.

21. (Currently Amended) A therapeutic device for treating one or more conditions associated with a user's nasal cavities, sinuses, and/or ear canals comprising: 
          a housing including, an inlet that allows air to enter the therapeutic device; 
          an acoustic vibrator that is operable to provide an acoustic vibration to the user, the acoustic vibrator located within the housing; 
          a power supply that provides power to the acoustic vibrator, the power supply located within the housing; 
          a mask that is connected to the housing, the mask having a first end configured to be applied around the nose of the user; 
          a medication dispenser including a dispenser operable to provide a medication to the mask; and
	a valve that is formed as a part of the mask and that is aligned with the inlet, the valve configured to open to allow the user to inhale through the inlet and to close when a user exhales into the mask; 
          whereby, the acoustic vibrator provides the acoustic vibration directly to the nose of the user when the mask is applied around the nose of the user and when the acoustic vibrator is operated to provide the acoustic vibration.

Claim 22 has been cancelled. 

27. (Currently Amended) A process for effectively administering a medication to a user, the process comprising: 
administering the medication to the nose of the user; 
then, obtaining the therapeutic device of claim 21


then applying the mask around the nose of the user; and 
then operating the acoustic vibration generator to provide the acoustic vibration to the 
nose of the user.

32. (Currently Amended) A process for effectively administering a medication to a user, the process comprising: 
obtaining the therapeutic device of claim 21


then applying the mask around the nose of the user; and 
then operating the acoustic vibration generator to provide the acoustic vibration to the 
nose of the user; and 
          then, administering the medication to the nose of the user.

Claims 36-37 have been cancelled. 

39. (Currently Amended) The process of claim 32, further including exhaling into the mask to cause a mechanical vibrator of the therapeutic device to provide a mechanical vibration or a pressure to the nose of the user after the medication is administered to the user.

40. (New) A therapeutic device for treating one or more conditions associated with a user's nasal cavities, sinuses, and/or ear canals comprising: 
          a housing including, an inlet that allows air to enter the therapeutic device; 
          an acoustic vibrator that is operable to provide an acoustic vibration to the user, the acoustic vibrator located within the housing; 
          a power supply that provides power to the acoustic vibrator, the power supply located within the housing; 
          a mask that is connected to the housing, the mask having a first end configured to be applied around the nose of the user; 
          a medication dispenser is located within the housing and including a dispenser operable to provide a medication to the mask, a nozzle and a medication reservoir, the medication reservoir and the dispenser are located below the acoustic vibrator, the nozzle is located above the acoustic vibrator, and wherein the nozzle is connected to the dispenser by a tubing, and wherein the nozzle is configured to disperse the medication that is provided to the mask; 
          whereby, the acoustic vibrator provides the acoustic vibration directly to the nose of the user when the mask is applied around the nose of the user and when the acoustic vibrator is operated to provide the acoustic vibration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Hughes (6,058,932), Hughes (2007/0113843) and Ehrenreich (2015/0305974) do not specifically disclose the claimed apparatus and method as presented in the claims 1-21, 23-35, and 38-40. 
Regarding claim 1, Hughes (‘932) discloses a therapeutic device (500, fig. 9, Col 15, lines 44-58) for treating condition associated with a user’s nasal cavities (see abstract, Hughes discloses that the device is to clear mucus and phlegm, and further discloses in Col 2, lines 33-37, Col 15, lines 44-58, the acoustic is being applied to the patient through a nose and mouth mask, therefore the device can treat a condition associated with a user’s nasal cavities), a housing including, an opening that allows air to enter the therapeutic device (the housing is the structure that holds 27 and speaker and housing of 502, and as shown, the housing is holdable, since the housing is part of a face mask having straps 510, the opening is the opening of 27 that is in contact with 508), the therapeutic device comprising a vibration generator (48 and speaker (36/138) shown in the fig. 9, see Col 15, lines 44-58) that includes an acoustic device operable to provide a sound (acoustic transducer is 36/138, see figs. 2 and 5 with reference to fig. 9 and Col 15, lines 44-58) configured to cover a nose of the user (Col 15, lines 44-58, Hughes discloses that the face mask portion 508 is attached directly over a user’s nose and mouth), a power supply that provides power to the acoustic vibrator (see power supply 28, fig. 9), whereby, the vibration generator provides the sound directly to the nose of the user when the seal is applied to the nose of the user (see abstract and Col 15, lines 44-58, Hughes discloses a device for generating soundwaves to loosen mucus and phlegm, and that the face mask covers the nose and the mouth, therefore, the sound coming from the acoustic transducer and the diaphragm 48 would be directly transmitted to the nose of the patient), and when the acoustic device is operated to provide the sound to treat the condition associated with the user’s  nasal cavities (see abstract and Col 15, lines 44-58 and full disclosure of Hughes, Hughes discloses a facemask that covers the nose and the mouth of the patient and can loosen the phlegm and mucus within the lungs by utilizing sound, therefore, the acoustic device when operated would provide sound to treat a condition associated with the user’s nasal cavities, since the sound can travel from the acoustic device to nasal cavities, alternatively, treating phlegm and mucus within the lung can be considered as a condition associated with the user’s nasal cavities, since the lung is directly connected to the user’s nasal cavities), and a diaphragm (48, fig. 9) at a closed end of the mask (508). 
Hughes (‘843) teaches a therapeutic device (device 100, fig. 1, paragraph 0030) for treating one or more conditions associated with a user’s nasal cavities (see paragraphs 0002, 0011 and full disclosure, Hughes discloses that the device is for treating constricted airway passages and/or loosening phlegm, mucus and other secretions and potentially infectious materials collected in a patient’s nasal passages, lungs, bronchial and/or tracheal passages), comprising a vibration generator (144 and 164, see fig. 6, paragraphs 0037 and 0043) configured to provide a sound (paragraph 0037, Hughes discloses an acoustic device that is an audio speaker, see paragraph 0038), a seal configured to cover a nose, but not a mouth of the user (see paragraph 0032, Hughes discloses that mouthpiece 112 can take on different shape to cover the patient’s nose and mouth or only the patient’s nose); and operating the therapeutic device to apply the sound directly to the nose of the user (see abstract, paragraphs 0011, 0032, 0037-0043, Hughes discloses providing acoustic (sound) energy to the nasal passages through the vibration generator (144 and 164) to treat constricted airway passages and/or loosening phlegm, mucus and other secretions and potentially infectious materials collected in a patient’s nasal passages, therefore, when the acoustic device (144) is operated, it would provide sound to treat the condition associated with the user’s nasal cavities), comprising a diaphragm (164, see fig. 6 and 8) at a closed end of a nose piece (116).
Hughes ‘843 discloses nosepiece/mouthpiece (112) having an inlet (see inlet 122 and 120, see fig. 4). 
Ehrenreich teaches a recharging station configured to provide a charging current to the power supply of the therapeutic device to recharge the therapeutic device (see charging station 570, fig. 11, paragraph 0140). 
However, Hughes ‘932, Hughes ‘843 and Ehrenreich fail to disclose that the mask comprising a housing including an inlet that allows air to enter the therapeutic device; a valve that is formed as a part of the mask and that is aligned with the inlet, the valve configured to allow the user to inhale through the inlet, a diaphragm opposite a nasal interface of the mask, the diaphragm being a closed end of the mask, therefore, to modify both Hughes ‘932, Hughes ‘843 and Ehrenreich to arrive at the claimed invention would be based on improper hindsight. 
Regarding claim 21, Hughes (‘932) discloses a therapeutic device (500, fig. 9, Col 15, lines 44-58) for treating condition associated with a user’s nasal cavities (see abstract, Hughes discloses that the device is to clear mucus and phlegm, and further discloses in Col 2, lines 33-37, Col 15, lines 44-58, the acoustic is being applied to the patient through a nose and mouth mask, therefore the device can treat a condition associated with a user’s nasal cavities), a housing including, an opening that allows air to enter the therapeutic device (the housing is the structure that holds 27 and speaker and housing of 502, and as shown, the housing is holdable, since the housing is part of a face mask having straps 510, the opening is the opening of 27 that is in contact with 508), the therapeutic device comprising a vibration generator (48 and speaker (36/138) shown in the fig. 9, see Col 15, lines 44-58) that includes an acoustic device operable to provide a sound (acoustic transducer is 36/138, see figs. 2 and 5 with reference to fig. 9 and Col 15, lines 44-58) configured to cover a nose of the user (Col 15, lines 44-58, Hughes discloses that the face mask portion 508 is attached directly over a user’s nose and mouth), a power supply that provides power to the acoustic vibrator (see power supply 28, fig. 9), whereby, the vibration generator provides the sound directly to the nose of the user when the seal is applied to the nose of the user (see abstract and Col 15, lines 44-58, Hughes discloses a device for generating soundwaves to loosen mucus and phlegm, and that the face mask covers the nose and the mouth, therefore, the sound coming from the acoustic transducer and the diaphragm 48 would be directly transmitted to the nose of the patient), and when the acoustic device is operated to provide the sound to treat the condition associated with the user’s  nasal cavities (see abstract and Col 15, lines 44-58 and full disclosure of Hughes, Hughes discloses a facemask that covers the nose and the mouth of the patient and can loosen the phlegm and mucus within the lungs by utilizing sound, therefore, the acoustic device when operated would provide sound to treat a condition associated with the user’s nasal cavities, since the sound can travel from the acoustic device to nasal cavities, alternatively, treating phlegm and mucus within the lung can be considered as a condition associated with the user’s nasal cavities, since the lung is directly connected to the user’s nasal cavities). 
Hughes (‘843) teaches a therapeutic device (device 100, fig. 1, paragraph 0030) for treating one or more conditions associated with a user’s nasal cavities (see paragraphs 0002, 0011 and full disclosure, Hughes discloses that the device is for treating constricted airway passages and/or loosening phlegm, mucus and other secretions and potentially infectious materials collected in a patient’s nasal passages, lungs, bronchial and/or tracheal passages), comprising a vibration generator (144 and 164, see fig. 6, paragraphs 0037 and 0043) configured to provide a sound (paragraph 0037, Hughes discloses an acoustic device that is an audio speaker, see paragraph 0038), a seal configured to cover a nose, but not a mouth of the user (see paragraph 0032, Hughes discloses that mouthpiece 112 can take on different shape to cover the patient’s nose and mouth or only the patient’s nose); and operating the therapeutic device to apply the sound directly to the nose of the user (see abstract, paragraphs 0011, 0032, 0037-0043, Hughes discloses providing acoustic (sound) energy to the nasal passages through the vibration generator (144 and 164) to treat constricted airway passages and/or loosening phlegm, mucus and other secretions and potentially infectious materials collected in a patient’s nasal passages, therefore, when the acoustic device (144) is operated, it would provide sound to treat the condition associated with the user’s nasal cavities), comprising a diaphragm (164, see fig. 6 and 8) at a closed end of a nose piece (116).
Hughes ‘843 discloses nosepiece/mouthpiece (112) having an inlet (see inlet 122 and 120, see fig. 4). 
However, Hughes ‘932 and Hughes ‘843 fail to disclose the combination of a housing including an inlet that allows air to enter the therapeutic device, a power supply located within the housing, a mask that is connected to the housing, a medication dispenser including a dispenser operable to provide a medication, a valve that is formed as a part of the mask and that is aligned with the inlet, the valve configured to open to allow the user to inhale through the inlet and to close when a user exhales into the mask, therefore, to modify Hughes ‘932 and Hughes ‘843 to arrive at the claimed invention would be based on improper hindsight. 
Regarding claim 40, Hughes (‘932) discloses a therapeutic device (500, fig. 9, Col 15, lines 44-58) for treating one or more conditions associated with a user's nasal cavities, sinuses, and/or ear canals (see abstract, Hughes discloses that the device is to clear mucus and phlegm, and further discloses in Col 2, lines 33-37, Col 15, lines 44-58, the acoustic is being applied to the patient through a nose and mouth mask, therefore the device can treat a condition associated with a user’s nasal cavities) comprising: a housing including, an opening that allows air to enter the therapeutic device (the housing is the structure that holds 27 and speaker and housing of 502, and as shown, the housing is holdable, since the housing is part of a face mask having straps 510, the opening is the opening of 27 that is in contact with 508); an acoustic vibrator (8 and speaker (36/138) shown in the fig. 9, see Col 15, lines 44-58) that is operable to provide an acoustic vibration to the user, the acoustic vibrator located within the housing (see fig. 9); a power supply (28, fig. 9) that provides power to the acoustic vibrator; a mask (see mask 508) that is connected to the housing, the mask having a first end configured to be applied around the nose of the user (see fig. 9). Hughes (‘932) further discloses a medication dispenser (327, 326, 329, fig. 6) including a dispenser operable to provide a medication to a patient interface (324, fig. 6), a nozzle (valve 370, see fig. 7, col 14, lines 46-57) and a medication reservoir (see 355, fig. 7, col 14, lines 37-45).
Hughes (‘843) teaches a therapeutic device (device 100, fig. 1, paragraph 0030) for treating one or more conditions associated with a user’s nasal cavities (see paragraphs 0002, 0011 and full disclosure, Hughes discloses that the device is for treating constricted airway passages and/or loosening phlegm, mucus and other secretions and potentially infectious materials collected in a patient’s nasal passages, lungs, bronchial and/or tracheal passages), comprising a vibration generator (144 and 164, see fig. 6, paragraphs 0037 and 0043) configured to provide a sound (paragraph 0037, Hughes discloses an acoustic device that is an audio speaker, see paragraph 0038), a seal configured to cover a nose, but not a mouth of the user (see paragraph 0032, Hughes discloses that mouthpiece 112 can take on different shape to cover the patient’s nose and mouth or only the patient’s nose); and operating the therapeutic device to apply the sound directly to the nose of the user (see abstract, paragraphs 0011, 0032, 0037-0043, Hughes discloses providing acoustic (sound) energy to the nasal passages through the vibration generator (144 and 164) to treat constricted airway passages and/or loosening phlegm, mucus and other secretions and potentially infectious materials collected in a patient’s nasal passages, therefore, when the acoustic device (144) is operated, it would provide sound to treat the condition associated with the user’s nasal cavities), comprising a diaphragm (164, see fig. 6 and 8) at a closed end of a nose piece (116).
Hughes ‘843 discloses nosepiece/mouthpiece (112) having an inlet (see inlet 122 and 120, see fig. 4). 
However, Hughes ‘932 and Hughes ‘843 fail to disclose the combination of a housing including an inlet that allows air to enter the therapeutic device, acoustic vibrator located within the housing, power supply located within the housing and that the medication dispenser is located within the housing and including a medication reservoir, a dispenser and a nozzle, the medication reservoir and the dispenser are located below the acoustic vibrator, the nozzle located above the acoustic vibrator, and wherein the nozzle is connected to the dispenser by a tubing, and wherein the nozzle is configured to disperse the medication that is provided to the mask. Therefore, to modified Hughes ‘932 and Hughes ‘843 to arrive at the claimed invention would be based upon improper hindsight reasoning. 
Therefore, claims 1-21, 23-35, and 38-40 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Kilgore (2018/0264219) is cited to show a respiratory device having a mask, a housing and a medicine dispenser. 
Ehrenreich (2014/0228721) is cited to show a recharging station for a power supply. 
Von Oepen (2014/0180181) is cited to show a recharging station for a power supply. 
Ehrenreich (2013/0102937) is cited to show a recharging station for a power supply. 
Collins (2009/0192443) is cited to show an atomizer comprising a charging cradle. 
Eilat (2017/0128677) is cited to show a nebulizer comprising a mask and a housing. 
Meyer (2015/0374939) is cited to show a device for performing orientation dependent oscillating positive expiratory pressure therapy comprising a ball bearing.
Meyer (8,485,179) is cited to show an oscillating positive expiratory pressure device comprising a ball bearing. 
Liardet (5,451,190) is cited to show an apparatus for respiratory therapy comprising a ball bearing. 
King (4,403,616) is cited to show an expiratory breathing exercise device comprising a ball bearing. 
Boehringer (4,026,284) is cited to show a pressure relief valve comprising a ball bearing.
Tang (2020/0390917) is cited to show a sanitization device for a handheld device. 
Dayton (2019/0336630) is cited to show a decontamination apparatus for disinfecting objects of various shapes and sizes. 
Stanley (2010/0108917) is cited to show a UV light sanitizing method and apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785